Opinion issued September 22, 2005


 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-05-00451-CV
____________
 
IN RE HARRY L. BOWLES, Relator
 

 
 
Original Proceeding on Petition for Writ of Prohibition
 

 
 
MEMORANDUM OPINION
           Relator, Harry L. Bowles, has filed a petition for writ of prohibition complaining of
Judge Brown’s
 March 21, 2005 injunction, which enjoins relator, and anyone acting in
concert with him, from filing any further pleadings in cause no. 1991-25939.
           We deny the petition for writ of prohibition.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.